United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sarasota, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-236
Issued: August 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 8, 2010 appellant filed a timely appeal from a September 13, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration without further merit review. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision.
Because more than 180 days elapsed from March 31, 2010, the date of the most recent OWCP
merit decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a) without further merit review.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 17, 2010 appellant, then a 57-year-old letter carrier, filed a traumatic injury
claim alleging that he hurt his right shoulder on December 4, 2009 when he lifted a package. He
did not stop work.2 The employing establishment noted that appellant could not remember the
exact date of injury. Hospital records dated February 16, 2010 from Dr. Neal Tishman, an
osteopath specializing in family medicine, noted a right rotator cuff injury and excused appellant
from work for one day.
OWCP informed appellant in a February 24, 2010 letter that additional evidence was
needed to establish his claim. It gave him 30 days to submit a statement describing the
employment incident and medical reports offering a physician’s reasoned opinion as to how the
identified incident caused the purported condition.
In a February 18, 2010 duty status report signed by Dr. Tishman, appellant reiterated that
he lifted a parcel on December 4, 2009 when he injured his right shoulder. On examination,
Dr. Tishman observed right shoulder pain. He diagnosed a probable right shoulder rotator cuff
injury and released appellant to restricted duty effective February 18, 2010. In a March 15, 2010
duty status report, Dr. Randall C. Morgan Jr., a Board-certified orthopedic surgeon, noted pain
with motion of the right shoulder and diagnosed subacromial impingement. He released
appellant to full-time work on March 15, 2010.3
By decision dated March 31, 2010, OWCP denied appellant’s claim, finding the evidence
insufficient to establish that he actually experienced the claimed employment incident at the
time, place and in the manner alleged.
Appellant requested reconsideration on August 28, 2010. He did not submit additional
evidence or offer any arguments in support of his request.
By decision dated September 13, 2010, OWCP denied appellant’s request for
reconsideration on the basis that he did not present new evidence or legal contentions warranting
further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 Where the request for
2

Appellant was placed on modified assignment.

3

Appellant provided the same history of injury in both reports.

4

5 U.S.C. § 8128(a).

5

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

2

reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
On August 28, 2010 appellant requested reconsideration. He did not, however, submit
any new and pertinent evidence. Furthermore, appellant did not contend that OWCP erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP.7 As none of the three standards was met, OWCP properly denied his
application for reconsideration without reopening the case for a review on the merits.
Appellant contends on appeal that the evidence was sufficient to establish that his right
shoulder injury was job related and that OWCP must authorize medical treatment of the
condition. As noted, the Board lacks jurisdiction to review the merits of the case. The sole
question before the Board is whether OWCP properly denied appellant’s request for
reconsideration under 5 U.S.C. § 8128(a) without further merit review. As explained above,
appellant did not provide evidence or argument satisfying any of the three regulatory criteria for
reopening a claim. Therefore, he is not entitled to reconsideration under section 8128(a) of
FECA.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a) without further merit review.

6

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

7

See Charles A. Jackson, 53 ECAB 671 n.14 (2002); Daniel O’Toole, 1 ECAB 107 (1948) (request for
reconsideration predicated on legal premise should contain at least an assertion of an adequate legal premise having
some reasonable color of validity).

3

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

